     Case 3:19-cv-00751-GPC-KSC Document 178 Filed 05/18/21 PageID.2234 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11     AARON RAISER,                                      Case No.: 19-cv-0751-GPC-KSC
12                                       Plaintiff,
                                                          ORDER DENYING PLAINTIFF’S EX
13     v.                                                 PARTE APPLICATION TO SEAL
                                                          CLETS DOCUMENTS AND FILING
14     SAN DIEGO COUNTY, et al.,
                                                          THE DOCUMENTS UNSEALED
15                                   Defendants.
                                                          [ECF No. 163]
16
17          On April 14, 2021, Plaintiff filed an Ex Parte Application for an Order to (Not)
18    Seal CLETS [California Law Enforcement Telecommunications System] Documents.
19    ECF No. 163. Plaintiff moves to file the CLETS documents sealed solely to comply with
20    the Magistrate Judge’s Protective Order, see ECF Nos. 138, 159, 162, and wishes to file
21    the underlying documents as a publicly available record instead.
22          Upon review of the underlying documents, the Court agrees with Plaintiff that the
23    matter does not need to be sealed. Courts apply a “strong presumption in favor of
24    access” to documents filed in litigation. Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d
25    1122, 1137 (9th Cir. 2003). To overcome that presumption, there must be “compelling
26    reasons supported by specific factual findings that outweigh the general history of access
27
                                                      1
28                                                                              19-cv-0751-GPC-KSC
     Case 3:19-cv-00751-GPC-KSC Document 178 Filed 05/18/21 PageID.2235 Page 2 of 2




 1    and the public policies favoring disclosure, such as the public interest in understanding
 2    the judicial process.” Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1178–79
 3    (9th Cir. 2006) (quotation marks, citations, and brackets omitted) (discussing the
 4    requirements even in the face of a protective order).
 5          No compelling reason exists to seal the CLETS documents that Plaintiff intends to
 6    file. The underlying information concerns the vehicle identification number (“VIN”) of
 7    Plaintiff’s vehicle, and certain personally identifying information of Plaintiff. To the
 8    extent that Plaintiff has waived all privacy issues and that similar details are already
 9    available to the public in other court documents, it is appropriate to file the documents
10    not under seal. See United States v. Seugasala, 670 F. App’x 641, 642 (9th Cir. 2016); cf.
11    Fed. R. Civ. P. 5.2(h) (discussing how a person may waive the privacy protections by
12    filing a document without redaction and not under seal).
13          Accordingly, the Court DENIES Plaintiff’s motion to file the CLETS documents
14    at-issue under seal, which means that the documents may be filed publicly. The Court is
15    in receipt of the lodged sealed documents, albeit filed in discrepancy. To conserve
16    resources, especially considering Plaintiff’s status as a pro se litigant, the Court will issue
17    separate discrepancy orders to file the lodged documents nunc pro tunc. This way
18    Plaintiff will not need to undergo the extra burden of having to re-file the documents he
19    already submitted to the Court.
20          IT IS SO ORDERED.
21
22    Dated: May 18, 2021
23
24
25
26
27
                                                     2
28                                                                                  19-cv-0751-GPC-KSC
